In a mortgage foreclosure action, the defendants appeal from (1) a decision of the Supreme Court, Dutchess County (Jiudice, J.), dated June 25, 1996, and (2) an amended judgment of the same court, also dated June 25, 1996.
Ordered that the appeal from the decision dated June 25, 1996, is dismissed, without costs or disbursements, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the amended judgment is affirmed, without costs or disbursements, for reasons stated by Justice Jiudice at the Supreme Court, in his decision dated June 25, 1996. Thompson, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.